This is a motion by respon*871dent, a suspended attorney (1) to disaffirm a report of the Committee on Character and Fitness for the Second Judicial Department, dated April 11, 1978, and (2) to terminate his indefinite suspension and to reinstate him as an attorney and counselor at law. By order of this court dated June 16, 1978 the matter was remitted to the Committee on Character and Fitness for further examination and evaluation by an independent psychiatrist and for said committee to conduct further hearings as to respondent’s present emotional stability and to make a further report with recommendations. Respondent’s motion was held in abeyance. The further report of the Committee on Character and Fitness has been received by this court, recommending that respondent does presently have the emotional stability requisite for the practice of law. This court adopts the committee’s recommendation; respondent’s motion granted; the committee’s original report is disaffirmed and the later report of the committee is adopted by this court; the clerk of this court is directed to forthwith restore the petitioner’s name to the roll of attorneys and counselors at law as he is now reinstated to the Bar of the State of New York. Mollen, P. J., Hopkins, Damiani, Titone and Martuscello, JJ., concur.